Citation Nr: 1330605	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  12-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than September 15, 2011, for the grant of nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to February 2006 and from July 2007 to July 2008.  

He appealed to the Board of Veterans' Appeals (BVA/Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted nonservice-connected pension benefits retroactively effective from September 15, 2011.  He believes he is entitled to an earlier effective date.

Because there is an outstanding hearing request, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  In a May 2013 letter, the Veteran was advised that his hearing was scheduled for June 12, 2013.  On that date, however, he failed to report for his hearing so was marked as a "no show".

But in July 2013 he asked to reschedule his hearing - explaining that, on the day of his previously scheduled hearing, he had to attend an emergency medical appointment with his wife, who was pregnant at the time.

In July 2013, the undersigned VLJ resultantly granted the Veteran's motion to reschedule his hearing, so this must be done before deciding his appeal.


Accordingly, this claim is REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing.  Also apprise him that he instead could have a videoconference hearing before the Board, if he prefers, such as because it perhaps could be held sooner.  Schedule whichever type of Board hearing he elects to have.  Also notify him of the date, time and location of the hearing, and put a copy of this notification letter in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


